DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Claim Rejections Under 35 USC § 103 and 35 USC § 103”, with respect to claims 1-4 and 6-13 have been fully considered and are persuasive.  The rejection of claims 1-4 and 6-13 has been withdrawn. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  indicate what “IMS” stands for.  Appropriate correction is required.
Claim(s) 2 is/are objected to because of the following informalities:  it is suggested to change “information for activating the PDU session” to “information”.  Appropriate correction is required.
Claim(s) 8 is/are objected to because of the following informalities:  indicate what “NAS” stands for.  Appropriate correction is required.
Claim(s) 11 is/are objected to because of the following informalities:  indicate what “IMS” stands for.  Appropriate correction is required.
Claim(s) 12 is/are objected to because of the following informalities:  it is suggested to change “information for activating the PDU session” to “information”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 6, and 8-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the UE" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-4, 6, and 8-10 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Regarding claim 1, it is unclear what “the PDU session” in line 14 is referring to since there are multiple instances of a PDU session in claim 1. Claims 2-4, 6, and 8-10 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Regarding claim 2, it is unclear what “the PDU session” in lines 2 and 4-5 are referring to since there are multiple instances of a PDU session in claim 1. 
Regarding claim 3, it is unclear what “the PDU session” in line 2 is referring to since there are multiple instances of a PDU session in claim 1. Furthermore, it is unclear what “the activation” in line 3 is referring to since there is multiple instances of activation in the claim and/or one or more preceding claims that claim 3 depends on (e.g., line 4-5 or line 14 of claim 1).
Claim 3 recites the limitation "the UE" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, it is unclear what “the PDU session” in line 1 is referring to since there are multiple instances of a PDU session in claim 1.
Claim 8 recites the limitation "the UE" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, it is unclear what “the activation of the PDU session” in lines 3-4 is referring to since there are multiple instances of a PDU session activation in claim 1 (e.g., line 4-5 or line 14 of claim 1). Furthermore, it is unclear what “the PDU session” in lines 3-4 is referring to since there are multiple instances of a PDU session in claim 1.
Claim 9 recites the limitation "the UE" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 9, it is unclear what “the PDU session” in line 3 is referring to since there are multiple instances of a PDU session in claim 1.
Regarding claim 10, it is unclear what “the activation of the PDU session” in line 1 is referring to since there are multiple instances of a PDU session activation in claim 1 (e.g., line 4-5 or line 14 of claim 1).
Claim 10 recites the limitation "the UE" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitations "the PDU Session Modification Command" in lines 9-10 and “the UE” in line 13.  There is insufficient antecedent basis for this limitation in the claim. Claims 12-13 fail to resolve the deficiency of claim 11 and are thus rejected under similar rationale.
Regarding claim 11, it is unclear what “the PDU session” in line 14 is referring to since there are multiple instances of a PDU session in claim 11 (e.g., line 6 or line 13). Furthermore, the boundaries of “the PDU session is activated” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., a memory or at least one processor, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the SMF in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claims 12-13 fails to resolve the deficiency of claim 11 and are thus rejected under similar rationale.
Regarding claim 12, it is unclear what “the PDU session” in lines 2 and 4 are referring to since there are multiple instances of a PDU session in claim 1. 
Regarding claim 13, it is unclear what “the PDU session” in line 2 is referring to since there are multiple instances of a PDU session in claim 11. Furthermore, it is unclear what “the activation” in line 3 is referring to since there is multiple instances of activation in the claim and/or one or more preceding claims that claim 13 depends on (e.g., line 6 or line 14 of claim 11).
Claim 13 recites the limitation "the UE" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476